Exhibit 10.5

SECOND AMENDMENT TO RIGHTS AGREEMENT

This SECOND AMENDMENT TO RIGHTS AGREEMENT dated August 20, 2007 (the “Second
Amendment”), is between WCI Communities, Inc., a Delaware corporation (the
“Company”), and Computershare Trust Company, N.A. (the “Rights Agent”).
Capitalized terms used but not defined in this Second Amendment shall have the
meanings assigned to such terms in the Rights Agreement (as defined below).

WHEREAS, the Company and the Rights Agent are parties to that certain Rights
Agreement, dated as of January 30, 2007 (the “Rights Agreement”); and

WHEREAS, the Company and the Rights Agent desire to amend the Rights Agreement;
and

WHEREAS, each of the Company and the Rights Agent has duly authorized the
execution and delivery of this Second Amendment and has done all things
necessary to make this Second Amendment a valid agreement of the Company and the
Rights Agent, respectively. This Second Amendment is entered into pursuant to
Section 27 of the Rights Agreement.

NOW, THEREFORE, for and in consideration of the foregoing premises and the
mutual covenants and agreements contained herein, and other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

1. Amendment to the Definition “of Acquiring Person”. The definition of
“Acquiring Person” in Section 1(a) is hereby amended and restated in its
entirety to read in full as follows:

“Acquiring Person” shall mean any Person (as defined below) who or which shall
be the Beneficial Owner (as defined below) of 25% or more of the shares of
Common Stock then outstanding, but shall not include an Exempted Entity (as
defined below); provided, however, that if the Board of Directors of the Company
determines in good faith that a Person who would otherwise be an “Acquiring
Person” has become such inadvertently (including, without limitation, because
(A) such Person was unaware that it beneficially owned a percentage of Common
Stock that would otherwise cause such Person to be an “Acquiring Person” or
(B) such Person was aware of the extent of its Beneficial Ownership of Common
Stock but had no actual knowledge of the consequences of such Beneficial
Ownership under this Rights Agreement) and without any intention of changing or
influencing control of the Company, then such Person shall not be deemed to be
or to have become an “Acquiring Person” for any purposes of this Rights
Agreement unless and until such Person shall have failed to divest itself, as
soon as practicable, if the Company so requests, of Beneficial Ownership of a
sufficient number of shares of Common Stock so that such Person would no longer
otherwise qualify as an “Acquiring Person”. Notwithstanding the foregoing, no
Person shall be deemed an “Acquiring Person” as the result of (i) acquiring
Beneficial Ownership, whether immediately, on a deferred basis or through the
passage of time, of shares of Common Stock in connection with the issuance by
the Company of shares of Common Stock or other securities exercisable or
convertible into shares of Common Stock, whether immediately, on a deferred
basis or through the passage of time, which are part of an offering made by the
Company to all shareholders, including but not limited to, a rights offering, or
(ii) an acquisition of shares of Common Stock by the Company which, by reducing
or increasing the number of shares outstanding, as they case may be, increases
the proportionate number of shares beneficially owned by such Person to 25% or
more of the shares of Common Stock then outstanding; provided, however, that if
a Person shall become the Beneficial Owner of



--------------------------------------------------------------------------------

25% or more of the shares of Common Stock then outstanding as a result of such
an issuance by the Company or as a result of such an acquisition by the Company
and thereafter becomes the Beneficial Owner of any additional shares of Common
Stock (other than pursuant to a dividend or distribution paid or made by the
Company on the outstanding Common Stock or pursuant to a split or subdivision of
the outstanding Common Stock), then such Person shall be deemed to be an
“Acquiring Person,” subject to the proviso set forth in the first sentence of
this Section 1(a), unless upon the consummation of the acquisition of such
additional shares of Common Stock such Person does not Beneficially Own 25% or
more of the shares of Common Stock then outstanding. The phrase “then
outstanding”, when used with reference to a Person’s Beneficial Ownership of
securities of the Company, shall mean the number of such securities then issued
and outstanding together with the number of such securities not then actually
issued and outstanding which such Person would be deemed to Beneficially Own
hereunder.

2. Amendment of the definition of “Exempted Entity”. The definition of “Exempted
Entity” in Section 1(g) is hereby amended and restated in its entirety to read
in full as follows:

“Exempted Entity” shall mean (1) the Company, (2) any Subsidiary (as defined
below) of the Company (in the case of subclauses (1) and (2) including, without
limitation, in its fiduciary capacity), (3) any employee benefit plan of the
Company or of any Subsidiary of the Company and (4) any entity or trustee
holding Common Stock for or pursuant to the terms of any such plan or for the
purpose of funding any such plan or funding other employee benefits for
employees of the Company or of any Subsidiary of the Company.

3. Deletion of the definition of “HW Entity”. The defined term “HW Entity” in
Section 1(h) is hereby deleted and amended and restated in its entirety to read
in full as “[Intentionally omitted]”.

4. Amendment to Section 3 “Issuance of Rights Certificate”. The percentage
number “15%” after the words “Beneficial Owner of” in clause (a)(ii) of
Section 3 is hereby amended to “25%”.

5. Authority. The execution and delivery of this Second Amendment has been duly
and validly authorized and approved by each of the parties hereto, and no other
proceedings (corporate or otherwise) on the part of the parties hereto are
necessary to authorize this Second Amendment. This Second Amendment has been
duly and validly executed and delivered by each of the parties hereto and
constitutes a valid and binding agreement of such parties, enforceable against
each of them in accordance with its terms.

6. Governing Law. This Second Amendment shall be governed by and construed in
accordance with Delaware law.

7. Counterparts. This Second Amendment may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Rights Agent have caused this Second
Amendment to the Rights Agreement to be duly executed and attested, all as of
the date first written above.

 

Attest:       WCI COMMUNITIES, INC. By:  

/s/ James D. Cullen

    By:  

/s/ Jerry Starkey

Name:   James D. Cullen     Name:   Jerry Starkey Title:   Vice President    
Title:   President and Chief Executive Officer Attest:       COMPUTERSHARE TRUST
COMPANY, N.A. By:  

/s/ Suzanne Schaming

    By:  

/s/ Katherine Anderson

Name:   Suzanne Schaming     Name:   Katherine Anderson Title:   Corporate
Counsel     Title:   Managing Director